Citation Nr: 1727363	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.

2.  Entitlement to service connection for erectile dysfunction as secondary to inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter is before the Board of Veterans' Appeals Board on appeal of July 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO in Waco Texas.

In March 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran s file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for inguinal hernia and erectile dysfunction.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran testified that he first suffered from a hernia during service and that he went to sick call for groin and abdominal pain.  (See Hearing Transcript p. 4).  Service treatment records (STRs) reflect that he complained of abdominal pain in January 1979 and leg pain in March 1980.  Post-service treatment records reflect that the Veteran had a right inguinal herniorrhaphy, a surgical procedure that was done by VA in January 1997.  He had second surgery in November 1999, where a subcutaneous nerve entrapped by scar tissue was released and transected.  Private medical records in October 2001 show that he sustained a work-related injury, while lifting 400 pounds, to the lower back and groin area.  The records from 2002 to 2003 also show groin pain.  A MRI in June 2003 showed lumbar lordosis with pain or spasm, annular tears disc bulges, narrowed discs minimal facet arthrosis disc herniation and mild facet arthrosis.

Given the Veteran's service history and low threshold for purposes of furnishing a VA examination or medical opinion, the Board finds VA examinations are needed for these claims.

Additionally, the Veteran filed multiple claims for Workers' Compensation, including for his hernia in November 1997 while working for a moving company.  He had hernia surgery in on January 3, 1997 and was awarded 5 percent whole person impairment.  (See January 25, 2003 letter from Angela Patterson and Associates).  The claims file only contains records from his subsequent Workers' Compensation claim, namely his Texas Workers Compensation Commission related to his October 2001 back /groin injury.  On remand the RO/AMC should obtain the complete record of the first Workers' Compensation claim.  (See September 1998 decision of the Texas Workers' Compensation Commission).

Accordingly, the case is REMANDED for the following action:

1.  Clarify from the Veteran the dates of his Workers' Compensation claims filed regardless of whether it was granted or not.  If the complete records of that particular claim are not associated with the claims file (i.e., November 1997), then request that he submit any necessary releases required to obtain a copy of the determination associated with his claim for Workers' Compensation, as well as all medical records underlying that determination, and undertake appropriate action to obtain such documents.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, schedule him for VA examination(s) in connection with his claims of entitlement to service connection for inguinal hernia and erectile dysfunction.  The electronic claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner(s) should review the results of any testing and include them in the report.

The examiner(s) should then provide the following medical opinions:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's inguinal hernia is etiologically related to active service.  If so, the examiner should express an opinion as to whether his erectile dysfunction is related to the inguinal hernia or aggravated by the hernia?  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is related to service.  

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report his recollections of medical history and symptoms.  His reports must be taken into account in formulating the requested opinions.

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

